Citation Nr: 0121742	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  93-26 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to November 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In 
November 1995, the Board upheld the RO's denial of the 
veteran's claim.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  

In October 1996, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's attorney 
filed a joint motion to vacate the Board's decision and to 
remand this matter for development and readjudication.  The 
Court granted the joint motion that month, vacating and 
remanding the case to the Board.  In June 1997, the Board 
remanded this case to the RO for the additional development 
requested by the Court.

In July 1999, the Board again upheld the RO's denial of the 
veteran's claim.  The veteran again filed a timely appeal to 
the Court.  In September 2000, the General Counsel and the 
veteran's attorney filed a second joint motion to vacate the 
Board's decision and to remand this matter for development 
and readjudication.  The Court granted the joint motion that 
month, vacating and remanding the case to the Board.


REMAND

In the September 2000 joint motion, it was found that the 
matter should be returned to the RO for proper execution of 
the Board's June 1997 remand requests to corroborate the 
veteran's stressors and to obtain the veteran's unit history 
from the Environmental Support Group (ESG), currently called 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  



In June 1997, the Board, in pertinent part, requested the 
following from the RO: 

1.  The veteran, through his attorney, 
should be asked to provide the 
particulars (dates, places, and names) 
relevant to the stressors he described in 
the undated statement referenced above 
and in his hearing testimony.  The 
veteran should further be invited, 
through his attorney, to submit all 
specific information as to dates, places, 
and names relative to any other stressors 
the veteran alleges.  If there is any 
further assistance that the veteran or 
his attorney believe should be afforded 
in this matter, then either the veteran 
or his attorney should forward a request 
for same to the RO for consideration.

2.  Any medical records subsequent to 
those now on file pertaining to PTSD 
should be obtained and associated with 
the claims folder.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The RO should attempt to corroborate, 
through the ESG, the veteran's alleged 
stressors.  The RO should forward to the 
ESG the veteran's response to item 1. 
above and his military personnel records.  
The narrative request to the ESG should 
specifically relate the information 
pertinent to all incidents, including 
dates, places, and names.  The ESG should 
also be asked to provide the unit history 
for the veteran's unit in Vietnam during 
the period he was assigned to the unit.

In July 1999, the Board found that the veteran had provided 
no meaningful information that would provide a basis to refer 
this case to USASCRUR.  The Board stated, in pertinent part:

The Board has considered part four of its 
June 1997 remand and the question of 
whether the failure to submit this case 
to the USASCRUR is a violation of the 
Court's determination in Stegall v. West, 
11 Vet. App. 268 (1998).  In the 
June 1997 Board remand, the RO was 
requested to attempt to collaborate, 
through the USASCRUR, the veteran's 
alleged stressors.  It was ordered that 
the RO should forward to the USASCRUR the 
veteran's "response" to item 1 (the 
request for additional information) and 
his military personnel records.  Thus, 
part four of the remand was predicated on 
the assumption that the veteran and his 
spouse would directly, or through his 
representative, respond to the request 
for additional clarifying information.  
This did not occur.  

The importance of additional information 
to clarify the veteran's stressors in 
order to justify submission of this case 
to USASCRUR was made clear to the veteran 
at the time of the October 1996 joint 
motion.  The veteran has been provided a 
copy of the October 1996 joint motion, 
the Court's October 1996 order, the 
Board's June 1997 remand, the RO's 
August 1997 request for information, the 
RO's July 1998 request for information, 
as well as notice that this case was 
being returned to the Board in May 1999.  
Neither the veteran nor his spouse has 
responded directly to the numerous 
requests for information, nor have they 
done so through his representative.  
Without this information, submission of 
this case to the organization formerly 
referred to as the Environmental Support 
Group would be a useless gesture, based 
on information which could not possibly 
provide a basis to allow the veteran's 
claim, based on contentions that are not 
credible.  Accordingly, the Board does 
not find that there is any basis to 
return this matter under Stegall for 
further development.  

In any event, the Board finds that the order of the Court 
must be obeyed.

The Joint Motion also found that a subsequent attempt must be 
made by the RO to obtain any records considered by the Social 
Security Administration (SSA) as instructed by the Board in 
July 1997.  As noted above, the Board in June 1997 was 
requested to obtain from the Social Security Administration 
the records pertinent to the appellant's claim for Social 
Security disability benefits as well as the medical records 
relied upon concerning that claim.  In August 1997, the RO 
contacted the SSA.  In a December 1997 response, the SSA 
advised the RO that the veteran is not entitled to SSA 
disability benefits and is therefore not receiving a benefit.  
He is also not receiving Supplemental Security Income 
benefits. 

The parties of the joint motion also requested an additional 
VA examination.

With regard to the case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  See Karnas.  The new law revises the 
former § 5107(a) of title 38 United States Code to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  The other salient features of the 
new statutory provisions impose the following obligations on 
the Secretary (where they will be codified in title 38 United 
States Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Finally, the Board would like to take this opportunity to 
advise the veteran and his representative of the Board's 
intention to rely on "evidence that it developed or obtained 
subsequent to the issuance of the most recent" statement of 
the case or supplemental statement of the case, in accordance 
with Thurber v. Brown, 5 Vet. App. 119, 126 (1993).  That 
evidence is attached to this Remand, and consists of true and 
accurate copies of a chapter titled "Legal Issues in PTSD," 
from Bessel A van der Kolk, Alexander C. McFarlane and Lars 
Weisaeth, eds., Traumatic Stress: The Effects of Overwhelming 
Experience on Mind, Body, and Society (New York: Guildford 
Press, 1996), as well as medical articles entitled "Failure 
to Detect Fabricated Posttraumatic Stress Disorder With the 
Use of the MMPI in a Clinical Population"; "Factitious 
Posttraumatic Stress Disorder"; "Psychophysiologic Testing 
for Post-Traumatic Stress Disorder: Forensic Psychiatric 
Application"; and "Compensation Seeking Status and 
Psychometric Assessment of Combat Veterans Seeking Treatment 
for PTSD". 

In view of the Court order, further development, as specified 
below, is required.  Accordingly, the case is REMANDED to the 
RO for the following actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should provide copies of the 
material added to the record by the Board 
noted at the bottom of page 9 to the 
veteran and his representative.
 
3.  The veteran should be asked to 
identify all sources of treatment for his 
psychiatric disorder.  The RO should 
obtain treatment records from all sources 
identified that are not already of 
record.

4.  The RO should obtain from the Social 
Security Administration a copy of any 
disability determination made and a copy 
of the medical records upon which the 
award was based.  38 U.S.C.A. § 5106 
(West 1991).  The SSA should be provided 
with a copy of this REMAND and the joint 
motion of September 2000 in order to make 
it clear that the VA is seeking all 
records pertinent to any claim the 
veteran has ever made with SSA (including 
any claim that has been denied by the 
SSA). 

5.  The veteran and his representative 
should again be asked to review the 
accounts of the veteran's alleged 
traumatic events in service and add any 
additional information possible, 
including a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran should be asked to provide to the 
best of his ability any specific details 
to each of the claimed stressful events, 
such as dates, places, detailed 
descriptions of events, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran should number these 
stressful events when he writes relative 
to any specific incident.  

The veteran is again advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information will be difficult to 
conducted.

6.  The RO must send this case to 
USASCRUR, 7798 Cissna Road, Springfield, 
Virginia, 22150.  USASCRUR should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  USASCRUR 
should be provided all pertinent records 
regarding the veteran's alleged 
stressors, all military personnel records 
associated with the claims folder, a copy 
of this REMAND, and the joint motion of 
September 2000.  

The USASCRUR should also be asked to 
provide the unit history for the 
veteran's unit in Vietnam during the 
period he was assigned to the unit.

7.  The veteran must be examined by a VA 
psychiatrist to determine whether any 
psychiatric disorder or disorders are 
present and, if so, the correct 
diagnostic classification of any disorder 
present.  The examination report should 
include a detailed account of all 
pathology found to be present.  The 
examiner should provide explicit 
responses to the following questions:

(a)  Does the veteran have a psychiatric 
disability?  

(b)  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor(s)" that caused 
the disorder and the evidence upon which 
was relied to establish the existence of 
the stressor(s).  

The report of the examiner should include 
a complete rationale for all opinions 
expressed.  All special studies or tests 
deemed necessary by the examiner are to 
be accomplished.  The claims folder or 
the pertinent medical records contained 
therein must be reviewed by the examiner 
in conjunction with the examination.

8.  The RO should review the medical 
report to determine if it responds to the 
questions posed in 
paragraph 6.  If not, the report should 
be returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2 (2000).

8.  The case should be reviewed by the RO 
in light of the instructions mandated by 
the Court.  Notwithstanding any medical 
diagnosis or opinion of record, the RO 
may also make an adjudicative 
determination as to this issue based upon 
credibility findings concerning not only 
alleged stressor events, but also as to 
the credibility of reported subjective 
symptoms.  The attention of the RO is 
respectfully invited to the medical 
articles added to the record by the Board 
as to the significance of credibility in 
establishing the presence of the 
diagnostic criteria to support a 
diagnosis of PTSD and relating PTSD, if 
present, to one or more specific causes.  

9.  Thereafter, the case should be 
reviewed by the RO.  The RO must review 
the claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.

If the benefit sought on appeal remains denied, the veteran 
and his representative must be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




